       Case 1:20-cv-07349-ALC-SDA Document 34 Filed 05/12/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           5/12/2021
 Joseph Pagan, individually and on behalf of
 all others similarly situated,

                                 Plaintiff,                    1:20-cv-07349 (ALC) (SDA)

                     -against-                                 ORDER SCHEDULING TELEPHONIC
                                                               INITIAL PRETRIAL CONFERENCE
 C.I. Lobster Corp. et al.,

                                 Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The above-referenced action has been referred to Magistrate Judge Stewart D. Aaron for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications,

including those related to scheduling and discovery, must be made to Judge Aaron and in

compliance with this Court’s Individual Practices, available on the Court’s website at

https://nysd.uscourts.gov/hon-stewart-d-aaron.

       An Initial Pretrial Conference in accordance with Rule 16(b) of the Federal Rules of Civil

Procedure will be held on Thursday, June 10, 2021 at 11:00 a.m. In light of the current public

health crisis, the conference shall be conducted by telephone. At the scheduled time, the parties

shall each separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

       Rule 16(b) Conference. The parties are required to discuss at the conference the subjects

set forth in Rule 16(b) and (c) of the Federal Rules of Civil Procedure.

       Rule 26(f) Conference. Counsel for the parties are directed to confer at least 21 days

before the date of the Initial Case Management Conference to discuss the matters set forth in
         Case 1:20-cv-07349-ALC-SDA Document 34 Filed 05/12/21 Page 2 of 3




Rule 26(f) of the Federal Rules of Civil Procedure. The parties shall comply with their Rule 26(a)

initial disclosure obligations no later than 14 days after the parties’ Rule 26(f) conference.

         Proposed Case Management Plan. The parties shall file a Report of Rule 26(f) Meeting

and Proposed Case Management Plan, available at https://nysd.uscourts.gov/hon-stewart-d-

aaron at least one week prior to the scheduled conference. Counsel who disagree about the dates

or other terms of the proposed schedule shall also file, on the same date, a joint letter briefly

explaining the dispute.

         Attendance. Counsel who attend the conference must have their appearance on file, and

must be familiar with and prepared to discuss the facts and legal issues in the case, as well as the

scope of damages. Counsel should expect to be asked specific questions concerning the case, and

should be prepared to set forth all known facts that support any issue, claim or defense, including

any claim for or defense to damages.

         Consent To Proceed Before Magistrate Judge. The parties shall discuss whether they

consent to conduct all proceedings, including a trial, before the undersigned Magistrate Judge

pursuant to 28 U.S.C. § 636(c). If all parties consent, they shall complete the Consent to Proceed

Before     a   U.S.    Magistrate   Judge    form     available   on   the   Court’s    website    at

https://nysd.uscourts.gov/sites/default/files/practice_documents/sdaConsentToProceedBefore

USMagistrateJudge.pdf and file such form with the assigned District Judge prior to the Initial

Pretrial Conference.

         ECF. Pursuant to Local Rule 5.2 and Electronic Case Filing Rule 1.1, all documents required

to be filed with the Court must be filed electronically, unless expressly exempted by local rule or

an Order of the Court. Accordingly, all counsel for the parties shall register with the Clerk’s office



                                                  2
       Case 1:20-cv-07349-ALC-SDA Document 34 Filed 05/12/21 Page 3 of 3




for electronic filing. Counsel need only register one time in the Southern District; it is not

necessary to register in every case in which counsel is involved. Information on electronic filing

can be found on the ECF section of the Court’s website at https://nysd.uscourts.gov/electronic-

case-filing.

SO ORDERED.

DATED:         New York, New York
               May 12, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                                3
